Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective
September 30, 2015 (the “Effective Date”), by THOMAS THEKKETHALA (“Executive”)
and EVOLVING SYSTEMS, INC. (the “Company”).

 

RECITALS

 

A.                                    Contemporaneously with the execution of
this Agreement, the Company is entering into a Merger Agreement with Rate
Integration, Inc. d/b/a Sixth Sense Media (“SSM”) (the “Merger”);

 

B.                                    Executive is currently serving as CEO of
SSM and, following consummation of the Merger, Company desires to employ
Executive and to compensate Executive for Executive’s services to the Company;
and

 

C.                                    Executive wishes to be employed by the
Company and provide services to the Company in return for certain compensation;

 

Accordingly, in consideration of the mutual promises and covenants contained in
this Agreement and for other good and valuable consideration, the sufficiency of
which is acknowledged, the parties agree to the following:

 

1.                                      DEFINITIONS.

 

1.1                               “Affiliates” means, with respect to the
Company, any entity which, directly or indirectly, is controlled by or is under
common control with the Company.  For purposes of this Agreement, “Control”
means (i) the possession, directly or indirectly, of more than 50% of the voting
power to elect directors, in the case of a corporation, or members of a
comparable governing body in the case of a limited liability company, firm,
joint-venture, association or other entity; (ii) with respect to a partnership,
a general partner thereof or a person having management rights comparable to
those of a general partner.

 

1.2                               “Board of Directors” or “Board” means the
Board of Directors of the Company.

 

1.3                               “Cause” will be limited to mean the following:

 

(i)                                    Willful misfeasance or nonfeasance by
Executive that materially injures the reputation, business or business
relationships of the Company or its Affiliates, or any of their respective
officers, directors or employees and such action or failure is not remedied or
reasonable steps to effect such remedy are not commenced within thirty (30) days
following receipt of written notice;

(ii)                                Any act involving moral turpitude or
conviction of a crime other which reflects in some material fashion unfavorably
upon the business or business relationships of the Company, its Affiliates, or
any of its officers, directors or employees;

(iii)                            The willful and continued failure to perform
substantially the Executive’s duties or to follow the reasonable direction of
the Board within thirty (30) business days after receipt by Executive of written
notice of such failure, other than by reason of Disability (as defined below) or
approved leave of absence; or

(iv)                             Willful or prolonged absence from work by
Executive, other than by reason of Disability or approved leave of absence,
whether paid or unpaid.

 

1.4                               “Change of Control” will mean the occurrence
of any of the following:

 

(i)                                    the date any person or group acquires
ownership of stock of the Company that, together with stock held by the person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company; (b) a liquidation or
dissolution

 

1

--------------------------------------------------------------------------------


 

of the Company; or (c) the sale of all or substantially all (greater than
seventy five percent (75%)) of the fair market value of the assets of the
Company.

(ii)                                the acquisition by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act, of beneficial ownership within the meaning of Rule 13-d
promulgated under the Securities Exchange Act of more than fifty percent (50%)
of either the then- outstanding shares of the Company’s common stock or the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of directors (hereinafter referred to
as the ownership of a “Controlling Interest”) excluding, for this purpose, any
acquisitions by (a) the Company or its Affiliates; or (b) any employee benefit
plan of the Company or its Affiliates; or any one person, or more than one
person acting as a group, acquires (or has acquired during the twelve (12)-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing fifty percent (50%)
percent or more of the total voting power of the stock of such corporation; or

(iii)                            individuals who constitute the majority of the
Board as of the date of this Agreement (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided that any
individual who becomes a member of the Board after the date of this Agreement
whose election, or nomination for election by holders of the Company’s
securities, was approved by the vote of at least a majority of the individuals
then constituting the Incumbent Board will be considered a member of the
Incumbent Board.

 

1.5                               “Code” will mean the Internal Revenue Code of
1986, as amended from time to time, and the regulations promulgated thereunder.

 

1.6                               “Disability” will mean the earliest of the
date on which Executive is deemed disabled under: (i) the long-term disability
policy maintained by the Company; (ii) Code Section 22(e)(3); or (iii) the
determination of the Social Security Administration. Notwithstanding the
foregoing, Executive will not be considered to have suffered a Disability under
subparagraph (ii) above if Executive timely provides medical certification from
a qualified licensed physician that Executive is able to perform the essential
functions of Executive’s position, with or without reasonable accommodation.

 

1.7                               “Good Reason” will mean the occurrence of any
of the following without Executive’s prior written consent:

 

(i)                                    the removal of Executive as President of
the Company, assignment to Executive of any duties or responsibilities
materially inconsistent with Executive’s position, including any material
diminution of Executive’s status, title, authority, duties or responsibilities
or any other action that results in a material diminution in such status, title,
authority, duties or responsibilities;

(ii)                                the requirement that Executive report within
a management structure that adds a layer of management between Executive and the
CEO;

(iii)                            the requirement that Executive relocate
Executive’s principal place of employment to a location that is farther than
twenty-five (25) miles from Executive’s current (as of the Effective Date) home
office;

(iv)                             the reduction by five percent (5%) or more of
Executive’s base salary or the reduction by five percent (5%) or more of the
aggregate of Executive’s base salary and Incentive Compensation target
cumulatively during any one year period, without Executive’s consent, or any
action that materially adversely affects Executive’s overall compensation and
benefits package, provided that the Company may change the benefits package if
those changes are made on a non-discriminatory basis for all employees who
participate in the benefits plans available to Executive; or

(v)                                 the failure of the Company to pay to
Executive any portion or installment of any salary, Incentive Compensation or
deferred compensation within fourteen (14) days of the date such compensation is
due.

 

2

--------------------------------------------------------------------------------


 

1.8                               “Termination Date” will mean Executive’s last
day of employment, regardless of whether termination is on account of death,
Disability, with or without Cause, or a resignation with or without Good Reason.

 

2.                                      EMPLOYMENT BY THE COMPANY.

 

2.1                               POSITION.  Subject to the terms set forth in
this Agreement, the Company agrees to employ Executive in the position of
President, and Executive hereby accepts such continued employment and position. 
During the term of Executive’s employment with the Company, Executive will
devote Executive’s best efforts and substantially all of Executive’s business
time and attention to the business of the Company.

 

2.2                               DUTIES.  Executive will report to the CEO and
will perform such duties as are normally associated with Executive’s position as
are assigned to Executive from time to time.  Executive will perform Executive’s
duties under this Agreement at such other locations as agreed upon by Executive
and the Company.

 

2.3                               TERM.  The term of this Agreement will run
from the Effective Date until such time as it is terminated in accordance with
the terms of this Agreement.

 

2.4                               COMPANY POLICIES AND BENEFITS.  The employment
relationship between the parties will be subject to the Company’s personnel
policies and procedures as they may be adopted, revised or deleted from time to
time in the Company’s sole discretion. Subject to any specific exceptions or
conditions set forth in Section 3.4, Executive will be eligible to participate
on substantially the same basis as similarly situated Executives in the
Company’s benefit plans and programs in effect from time to time during
Executive’s employment; provided, however, that participation and awards under
any equity compensation or equity Incentive Compensation plan or program will be
determined by the Board on an individual, case-by-case basis.  All matters of
eligibility for coverage or benefits under any benefit plan or program will be
determined in accordance with the provisions of such plan or program.  The
Company reserves the right to change, alter, or terminate any benefit plan or
program in its sole discretion; provided, however, that no such change,
alteration or termination will change any vested or accrued benefits or rights
of Executive.  Notwithstanding the foregoing, in the event that the terms of
this Agreement expressly provide Executive with benefits that differ from the
Company’s generally available benefits, then the terms of this Agreement will
control.

 

3.                                      COMPENSATION AND BENEFITS.

 

3.1                               SALARY.  Executive will receive for
Executive’s services to be rendered under this Agreement an initial annualized
base salary of three hundred thousand dollars ($300,000) (the “Base Salary”),
subject to annual review and adjustment from time to time by the Board.  The
Base Salary will be payable in accordance with Company’s standard payroll
practices.

 

3.2                               INCENTIVE COMPENSATION.  For the calendar year
2015 Executive will be eligible for annual incentive compensation as set forth
on Exhibit A.  Beginning January 1, 2016, Executive will be eligible for
quarterly and annual incentive compensation (“Incentive Compensation”) of fifty
percent (50%) of Executive’s then-current Base Salary, as determined by the
Board in its sole discretion based on an incentive compensation plan to be
established annually in writing by the Board.  The Incentive Compensation will
be calculated based on performance goals measured at the end of the applicable
quarter/year.  The Company will pay earned quarterly and annual Incentive
Compensation at the time(s) determined by the Company, but in no event later
than March 15 of the calendar year following the year in which Executive’s right
to the Incentive Compensation arises.

 

3.3                               EXPENSE REIMBURSEMENT.  The Company will
reimburse Executive for reasonable business expenses incurred by Executive
during the period Executive is employed by the Company, in accordance with the
Company’s standard expense reimbursement policy.

 

3

--------------------------------------------------------------------------------


 

3.4                               PAID TIME OFF.  Executive will have paid time
off in accordance with Exhibit A, which will be scheduled at a time acceptable
to both the Executive and the Company.

 

3.5                               BENEFITS.  As provided in Section 2.4,
Executive will receive benefits in accordance with the Company’s standard
benefits plan and policies, as amended from time to time.  In addition,
Executive will be entitled to receive the additional benefits set forth on
Exhibit A hereto.

 

4.                                      NON-COMPETITION; NON-SOLICITATION;
CONFIDENTIALITY.

 

4.1                               NON-COMPETITION. Executive acknowledges that
Executive will gain extensive and valuable experiences and knowledge in the
business conducted by the Company and its Affiliates and will have extensive
contacts with customers of the Company and its Affiliates.  Accordingly, in
consideration of the mutual promises contained in this Agreement, Executive
covenants and agrees with the Company that, during the term of this Agreement
and for a period of twelve (12) months or, if Executive receives Enhanced
Severance Benefits under Section 7.4, eighteen (18) months, following the
Executive’s Termination Date, Executive will not compete directly or indirectly
with the Company or its Affiliates and will not during such period make public
statements in derogation of the Company or its Affiliates.  Competing directly
or indirectly with the Company and its Affiliates will mean engaging or having a
material interest, directly or indirectly, as owner, employee, officer,
director, partner, venturer, stockholder, capital investor, consultant, agent,
principal, advisor or otherwise, either alone or in association with others, in
the operation of any entity’s division or group which (a) provides campaign
management systems for telecommunications carriers similar to those provided by
the Company and/or (b) is engaged in such other businesses for telecommunication
carriers as the Company is actively engaged in at the time of Executive’s
termination of employment.  Competing directly or indirectly with the Company or
its Affiliates, as used in this Agreement, will not include having an ownership
interest as an inactive investor, which for purposes of this Agreement will mean
the beneficial ownership of less than five percent (5%) of the outstanding
shares of any series or class of securities of any competitor of the Company,
which shares are publicly traded in the securities markets.  This Section 4.1
will cease to apply in the event the Company is in breach of any obligations to
provide severance benefits in accordance with Section 7.2 and/or Section 7.4 and
fails to cure such breach within twenty (20) days of receiving written notice of
such breach from Executive.  Executive agrees that any violation of this
Section 4.1 by Executive, as determined by a court of law, will result in
termination of the Company’s obligations to provide severance benefits under
this Agreement and in the event of such termination, Executive will be required
to repay to the Company any such severance benefits previously received.

 

4.2                               NON-SOLICITATION. Executive acknowledges that
Executive will have extensive contacts with employees and customers of the
Company.  Accordingly, in consideration of the mutual promises contained in this
Agreement, Executive covenants and agrees that during the term of this
Agreement, and for a period of twelve (12) months or, if Executive receives
Enhanced Severance Benefits under Section 7.4, eighteen (18) months, following
Executive’s Termination Date, Executive will not (i) solicit, raid, entice or
induce any employee of the Company or its Affiliates to leave the employ of the
Company or its Affiliates; (ii) interfere with the relationship of the Company
or its Affiliates with any such employees, including, but not limited to, hiring
such employee; or (iii) personally target or solicit customers of the Company or
its Affiliates to purchase products or services in competition with the
Company’s or its Affiliates products or services or to terminate a relationship
with the Company or its Affiliates.  This Section 4.2 will cease to apply in the
event the Company is in breach of any obligations to provide severance benefits
in accordance with Section 7.2 and/or Section 7.4 and fails to cure such breach
within twenty (20) days of receiving notice of such breach from Executive. 
Executive agrees that any violation of this Section 4.2 by Executive, as
determined by a court of law, will result in termination of the Company’s
obligations to provide severance benefits hereunder and in the event of such
termination, Executive will be required to repay to the Company any such
severance benefits previously received.

 

4

--------------------------------------------------------------------------------


 

4.3                               CONFIDENTIALITY. Executive acknowledges that
Executive will have access to certain information related to the business,
operations, future plans and customers of the Company and its Affiliates, the
disclosure or use of which could cause the Company substantial losses and
damages. Accordingly, Executive acknowledges and affirms the terms and
conditions of the Proprietary Information Agreement signed by Executive, which
is incorporated by reference and attached as Exhibit B.

 

5.                                      OUTSIDE ACTIVITIES.  Except with the
prior written consent of the Board, Executive will not, while employed by the
Company, undertake or engage in any other employment, occupation, consulting,
advisory, or other business enterprise or business activities that would
interfere with Executive’s responsibilities and the performance of Executive’s
duties under this Agreement with the exception that engaging in charitable,
civic, community activities and serving of boards of directors of charitable or
civic organizations will not constitute interference, provided the time spent in
such activities does not negatively impact Executive’s performance of
Executive’s duties under this Agreement.

 

6.                                      NO CONFLICT WITH EXISTING OBLIGATIONS. 
Executive represents that Executive’s performance of all the terms of this
Agreement and as an executive of the Company does not and will not breach any
agreement or obligation of any kind made prior to Executive’s employment by the
Company, including agreements or obligations Executive may have with prior
employers or entities for which Executive has provided services.  Executive has
not entered into, and Executive agrees that Executive will not enter into, any
agreement or obligation, either written or oral, that conflicts with Executive’s
obligations hereunder.

 

7.                                      TERMINATION OF EMPLOYMENT.  The parties
acknowledge that Executive’s employment relationship with the Company is
at-will.  Either Executive or the Company may terminate the employment
relationship at any time, with or without Cause.  The provisions in this
Section 7 govern the amount of compensation, if any, to be provided to Executive
upon termination of Executive’s employment and do not alter Executive’s at-will
status.

 

7.1                               STANDARD TERMINATION PAYMENTS.

 

a.                                      Salary and Reimbursements.  Regardless
of the reason for termination, the Company will pay Executive on the first
regularly scheduled payroll date following Executive’s Termination Date any Base
Salary accrued but unpaid as of Executive’s Termination Date, the value of any
accrued paid time off unused by Executive as of Executive’s Termination Date,
and any unpaid Expense Reimbursement, so long as the Expense Reimbursement
complies with the Company guidelines for such requests.

 

b.                                      Incentive Compensation.  In the event
Executive’s employment with the Company terminates for any reason (including
death or Disability) before the end of any quarterly or annual performance
period on which the Incentive Compensation is based, Executive will be paid a
pro-rata portion of Executive’s Incentive Compensation (based on the number of
days Executive was employed in the applicable quarter with regard to the
quarterly Incentive Compensation and the number of days Executive was employed
in the calendar year with respect to the annual Incentive Compensation) of the
Incentive Compensation that is earned for the quarter/year in which Executive’s
employment with the Company terminated, such amounts to be paid on the date the
Company would otherwise have paid the Incentive Compensation if Executive’s
employment with the Company had not terminated.  If the Incentive Compensation
is considered “compensation” for purposes of any Company-sponsored qualified
retirement plan, the right to defer such Incentive Compensation will continue to
be governed by such plan or plans, with the terms of such plan or plans
incorporated into this Agreement by reference.  Except as otherwise provided in
Section 7.4(b)(i), Executive will not be eligible to be paid Incentive
Compensation for any subsequent performance period.

 

5

--------------------------------------------------------------------------------


 

7.2                               SEVERANCE BENEFITS — TERMINATION WITHOUT
CAUSE/RESIGNATION FOR GOOD REASON.

 

a.                                      Company’s Right to Terminate.  The
Company will have the right to terminate Executive’s employment under this
Agreement for any of the following reasons:

 

(i)                                    upon Executive’s Disability in accordance
with Section 7.5;

(ii)                                for Cause, by giving notice as described in
Section 7.6;

(iii)                            without Cause.

 

b.                                Executive’s Right to Terminate.  Executive
will have the right to resign Executive’s employment with the Company at any
time as well as following an event constituting Good Reason.

 

c.                                 Severance Benefits.  In the event that the
Company terminates Executive’s employment without Cause or Executive resigns for
Good Reason, Executive will receive, in addition to the Standard Termination
Payments, the following:

 

(i)                                    Base Severance Payments.  Provided that
Executive delivers to the Company a fully executed and complete release, without
revocation, in favor of the Company and its Affiliates, and in form and
substance satisfactory to the Company (the “Release”) within sixty (60) days of
Executive’s Termination Date (the “Execution Deadline”), the Company will
provide to Executive an amount equal to twelve (12) months of Executive’s
then-current Base Salary and (b) one hundred percent (100%) of the amount of the
Incentive Compensation target (excluding any commission targets) for the
calendar year in which the Termination Date occurs (collectively the “Base
Severance Payments”).  The Base Severance Payments will be payable in equal
installment payments over the twelve (12) month period starting retroactively
from the Termination Date in accordance with the Company’s regular bi-weekly
paydays, or if different, in accordance with the Company’s customary payroll
practices.

 

(ii)                                COBRA Benefits.  In the event Executive
elects continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) in accordance with the COBRA materials that
will be provided to Executive by the Company or the Company’s third party COBRA
administrator, the Company will pay the Company’s portion (based upon the
Company’s monthly premium subsidy immediately prior to the Termination Date) of
Executive’s COBRA premium for the same medical, dental and vision benefit plan
coverage (“Group Health Plan Coverage”) Executive and Executive’s dependents had
as of the Termination Date for a period of twelve (12) months, or until
Executive elects to receive group medical, dental and vision insurance from
another source, whichever occurs first.  Payment of COBRA premiums will be made
by the Company on Executive’s behalf directly to the Group Health Plan’s COBRA
administrator.  Executive will be mailed a COBRA packet at his last known
address.  Such packet will contain additional information about Executive’s
COBRA rights and responsibilities.

 

(iii)                            Severance Benefits Contingent on Execution of
Release.  Notwithstanding the foregoing, any Base Severance Payments that are
otherwise payable before the Execution Deadline will be withheld pending
Executive’s execution and delivery of the Release and will be paid on the
payroll date immediately following the Execution Deadline.  For the avoidance of
doubt, Executive will forfeit the right to receive any Base Severance Payments
or COBRA Benefits if Executive fails to deliver the Release by the Execution
Deadline.  For this forfeiture to take effect, the Release will not materially
alter Executive’s rights to receive any payments or benefits under this
Agreement; enlarge Executive’s obligations under this Agreement, including
without limitation,

 

6

--------------------------------------------------------------------------------


 

Executive’s covenants of non-competition and non-solicitation; or impose
material new obligations on Executive.

 

d.                                Compliance with Code Section 409A.  The
Company and Executive intend that (i) payments under Section 7.2(c)(i) will be
made on account of an involuntary separation from service within the meaning of
Treasury Regulation section 1.409A-1(n)(1) or a separation from service for good
reason within the meaning of Treasury Regulation section 1.409A-1(n)(2),
(ii) amounts paid under Section 7.2(c)(i) constitute separation pay exempt from
Internal Revenue Code Section 409A under Treasury Regulation section
1.409A-1(b)(9)(iii), and (iii) Payments under Section 7.2(c)(ii) will be exempt
from Code Section 409A as a non-taxable fringe benefit to Executive, but neither
party will be liable to the other in the event any such payment receives
different tax treatment.  In the event any of these payments is determined to be
deferred compensation subject to Internal Revenue Code Section 409A, the
payments will comply with Section 7.9.

 

7.3                               CHANGE IN CONTROL — VESTING OF STOCK OPTIONS. 
Immediately upon the occurrence of a Change in Control, fifty percent (50%) of
Executive’s then unvested stock options, stock appreciation rights, shares of
restricted stock and any other unvested equity awards, if any, will vest.

 

7.4                               RESIGNATION FOR GOOD REASON OR TERMINATION
WITHOUT CAUSE IN CONNECTION WITH A CHANGE OF CONTROL — ENHANCED SEVERANCE
BENEFITS.

 

a.                                Timing. In the event that the Company
terminates Executive’s employment without Cause or Executive resigns for Good
Reason within one hundred eighty (180) days before or three hundred and sixty
five (365) days after a Change of Control, Executive will receive the Enhanced
Severance Benefits set forth in Section 7.4(b), provided that if the Executive
resigns for Good Reason (i) Executive provides written notice to the Company of
the existence of such Good Reason within thirty (30) days of the initial
existence of such condition (or, if later, the date on which Executive becomes
aware of the existence of such condition); (ii) the Company is provided a period
to cure the event or condition giving rise to Good Reason, which cure right
extends until the later of fifteen (15) days (A) from the date of receipt of the
notice from Executive or (B) the date on which the Change of Control occurs (the
“Cure Period”), and the Company fails to do so within the Cure Period; and
(iii) Executive resigns from Executive’s employment for such Good Reason within
five (5) days of the expiration of the Cure Period.

 

b.                                Enhanced Severance Benefits.  If the Company
terminates Executive without Cause within one hundred eighty (180) days before
or three hundred and sixty five (365) days after a Change of Control or
Executive resigns with Good Reason pursuant to Section 7.4(a), Executive will be
entitled to receive all Standard Termination Payments described in Section 7.1,
the Base Severance Payments described in Section 7.2(c)(i) and the COBRA
Benefits described in Section 7.2(c)(ii).  In addition, Executive will be
entitled to the following:

 

(i)                                          Enhanced Severance Payments.  In
addition to the Severance Benefits described in section 7.2, the Company will
pay Executive an additional sum equal to (a) six (6) months of Executive’s
then-current annual Base Salary; (b) fifty percent (50%) of the amount of the
annual Incentive Compensation target (excluding any commission targets) for the
calendar year immediately preceding the calendar year in which Executive’s
Termination Date occurs or for the calendar year in which Executive’s
Termination Date occurs, whichever is greater; (c) in lieu of continuing to
provide life or disability insurance for Executive, eighteen (18) times the
monthly premium or premiums for disability and life insurance coverage of
Executive paid by the Company immediately before Executive’s Termination Date;
and (d) an additional six (6) months of COBRA Benefits described in
Section 7.2(c)(ii) (collectively, the “Enhanced Severance Payments”).  The
Enhanced Severance Payments will commence in accordance with

 

7

--------------------------------------------------------------------------------


 

Section 7.4(c), Section 7.4(d) and Section 7.9, and will be commence immediately
following the last payment of Standard Termination Payments to Executive and be
made in equal installment payments in accordance with the Company’s regular
bi-weekly paydays, or if different, in accordance with the Company’s customary
payroll practices.

 

(ii)                                      Tax Advice Reimbursement.  An amount,
not to exceed $7,500, to reimburse Executive for tax advice services during the
period that extends through the last day of the second calendar year following
the calendar year in which Executive’s Termination Date occurs, to be paid
within sixty (60) days following six (6) months after Executive’s Termination
Date and receipt by the Company of documentation from Executive substantiating
the tax advice services to be reimbursed.

 

(iii)                                  Vesting of All Stock Options and Rights. 
All of Executive’s unvested stock options, stock appreciation rights, shares of
restricted stock and any other unvested equity awards will vest.  The remaining
provisions of Executive’s stock options, stock appreciation rights, restricted
stock and other equity awards, as governed by the applicable stock or equity
incentive plan of the Company, will continue in full force and effect, provided,
however, that vested options and stock appreciation rights will lapse if not
exercised before midnight on the day that is twelve (12) months after the
Executive’s Termination Date, or earlier in accordance with the expiration of
the term of the option or stock appreciation right.

 

c.                                 Compliance with Code Section 409A: 
Termination Date after Change in Control.  The Company and Executive intend that
payments under Section 7.4(b)(i) made in the event Executive’s Termination Date
occurs within three hundred and sixty five (365) days after a Change of Control
will constitute payments on account of an involuntary separation from service as
described in Section 7.2(d) up until the lesser of: (a) two times (2x) the
Executive’s annualized compensation based upon the annual rate of pay in effect
for the taxable year preceding the termination (including any Incentive
Compensation paid), adjusted for any increase for the year of termination if
such increase was expected to continue indefinitely; and (b) the maximum amount
that may be taken into account under a qualified plan pursuant to Code section
401(a)(17) for the year in which the Executive terminates employment (the lesser
of (a) and (b) referred to herein as the “Limit”).  In the event the Enhanced
Severance Pay exceeds the Limit, the remaining payments will constitute deferred
compensation subject to Code Section 409A and will be subject to the delayed
payment restrictions of Section 7.9.  In any event, neither party will be liable
to the other if any such payment receives different tax treatment.

 

d.                                Compliance with Code Section 409A: 
Termination Date before Change in Control.  The Company and Executive intend
that (i) in the event Executive’s Termination Date occurs within one hundred
eighty (180) days before a Change in Control, the Base Severance Payments paid
on account of the Executive’s Termination Date will constitute payments on
account of an involuntary separation from service as described in
Section 7.2(d) up until the Limit, and amounts in excess of the Limit will
constitute deferred compensation subject to Code Section 409A and will be
subject to the delayed payment restrictions of Section 7.9, and (ii) the
Enhanced Severance Payments made upon the subsequent Change in Control will
constitute deferred compensation subject to Code Section 409A and will be
subject to the delayed payment restrictions of Section 7.9.  In any event,
neither party will be liable to the other if any such payment receives different
tax treatment.

 

7.5                               TERMINATION UPON DEATH OR DISABILITY OF
EXECUTIVE.

 

a.                                Upon Executive’s death while employed pursuant
to this Agreement, this Agreement will automatically terminate.

 

8

--------------------------------------------------------------------------------


 

b.                                Subject to applicable state and federal law,
the Company will at all times have the right, upon thirty (30) days written
notice to Executive, to terminate this Agreement based on Executive’s
Disability.

 

c.                                 In the event Executive’s employment is
terminated due to Executive’s death or Disability, the Company will pay to
Executive or Executive’s heirs or estate all Standard Termination Payments
together with any other compensation and benefits payable to Executive through
the Executive’s Termination Date under any compensation or benefit plan, program
or arrangement during such period.  In addition, if Executive, or if Executive
is deceased, a participant on Executive’s health insurance plan, elects COBRA
coverage, the Company will pay its third party administrator the full cost of
COBRA coverage for twelve (12) months from the Executive’s Termination Date.

 

7.6                               Notice; Effective Date of Termination.

 

a.                                      Termination of Executive’s employment
pursuant to this Agreement will be effective on the earliest of:

 

(i)                              excluding a termination due to Executive’s
death or Disability, the date on which the Company gives notice to Executive of
Executive’s termination, with or without Cause, unless the Company specifies a
later date, in which case, termination will be effective as of such later date;

(ii)                                the date of Executive’s death;

(iii)                            ten (10) days after the Company gives notice to
Executive of Executive’s termination on account of Executive’s Disability; or

(iv)                             thirty (30) days after Executive gives written
notice to the Company of Executive’s resignation, provided that the Company may
set a termination date at any time between the date of notice and the 30th day
thereafter (i.e., the effective date of resignation, but for this
Section 7.6(a)), in which case the Executive’s resignation will be effective as
of such earlier date (the date on which Executive’s resignation becomes
effective, the “Actual Resignation Effective Date”).

 

b.                                      In the event that notice of a
termination is given orally, at the other party’s request, the party giving
notice must provide written confirmation of such notice within five (5) business
days of the request.  In the event of a termination for Cause, written
confirmation will specify the subsection(s) of the definition of Cause being
relied on by the Company to support the decision to terminate for Cause, to
afford Executive a reasonable opportunity to effect a cure, if permitted and
possible under the applicable subsections of the definition of Cause.  In the
event of a resignation for Good Reason, written confirmation will specify the
subsection(s) of the definition of Good Reason being relied on by Executive to
support the decision to resign for Good Reason, to afford the Company a
reasonable opportunity to cure under the applicable subsections of the
definition of Good Reason.

 

7.7                               COOPERATION WITH THE COMPANY AFTER TERMINATION
OF EMPLOYMENT. Notwithstanding anything to the contrary contained herein,
payment of the amounts specified in this Agreement is conditional upon Executive
reasonably cooperating with the Company in connection with any Change in Control
or proposed Change in Control and all matters relating to Executive’s employment
with the Company, assisting the Company as reasonably requested in transitioning
Executive’s responsibilities to Executive’s replacement, and Executive being
available to answer questions and provide transition assistance to the Company
through the end of the period during which Severance Benefits or Enhanced
Severance Benefits are to be paid.  Following Executive’s Termination Date, such
assistance will be provided at mutually acceptable times, and in reasonable
amounts, taking into account other commitments that Executive may have. 
Executive agrees to use Executive’s best efforts to minimize any conflicts with
other commitments to facilitate this assistance.  The Company agrees to
reimburse Executive for reasonable out of pocket, pre-approved expenses incurred
in providing such assistance.

 

9

--------------------------------------------------------------------------------


 

7.8                               APPLICATION OF SECTION 280G. In the event that
it is determined that the Severance Benefit payable to Executive pursuant to
Section 7 of this Agreement, when added to any other payment or benefit to
Executive from the Company (including the acceleration of equity awards pursuant
to Section 7.4(b)(iii)) that would be considered a “parachute payment” (a
“Parachute Payment”), within the meaning of section 280G of the Code, would
cause Executive to be considered to receive an “excess parachute payment” within
the meaning of section 280G of the Code (an “Excess Parachute Payment”), the
amount payable to Executive pursuant to Section 7 of this Agreement will be
reduced to the maximum amount that, when added to any other Parachute Payments
made to Executive, could be paid to Executive without causing Executive to
receive an Excess Parachute Payment.  Notwithstanding the foregoing, the
Severance Benefit payable to Executive pursuant to Section 7 of this Agreement
will not be reduced if (i) the net amount payable to Executive without the
reduction described in the preceding sentence, but reduced by all Federal, state
and local income and employment taxes payable by Executive on the Severance
Benefit payable pursuant to this Agreement and all other Parachute Payments plus
the excise tax payable on the Excess Parachute Payment pursuant to Section 4999
of the Code, is greater than (ii) the net amount that would be payable to
Executive with the reduction described in the preceding sentence and reduced by
all Federal, state and local income and employment taxes payable by Executive on
the Severance Benefit payable pursuant to this Agreement and all other Parachute
Payments. For purposes of this Section 7.8, Executive will be deemed to pay
Federal income tax and employment taxes at the highest marginal rate of Federal
income and employment taxation in the calendar year in which the Excess
Parachute Payment would occur and state and local income taxes at the highest
marginal rate of taxation in the state and locality of Executive’s residence in
the calendar year in which the Excess Parachute Payment would be made, net of
the reduction in Federal income taxes that Executive may obtain from the
deduction of such state and local income taxes.  In addition, all determinations
to be made under this Section 7.8 will be made by the Company’s independent
public accountant (the “Accounting Firm”) immediately before the date the
Severance Benefit under Section 7 is to be paid.  The Accounting Firm will
provide its determinations and any supporting calculations and work papers both
to the Company and to Executive within ten (10) days of such date, and any such
determination by the Accounting Firm will be binding upon the Company and
Executive.

 

7.9                               DEFERRED COMPENSATION SUBJECT TO CODE
SECTION 409A.  Notwithstanding anything to the contrary set forth herein, any
payments and benefits provided under this Agreement that constitute “deferred
compensation” within the meaning of Code Section 409A will not commence in
connection with Executive’s termination of employment unless and until Executive
has also incurred a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h) (“Separation From Service”), unless the
Company reasonably determines that such amounts may be provided to Executive
without causing Executive to incur additional tax under Code Section 409A.  It
is intended that each installment of Severance Benefits provided for in this
Agreement is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it is intended that
Severance Benefits set forth in this Agreement satisfy, to the greatest extent
possible, the exceptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and
1.409A-1(b)(9).  If the Company (or, if applicable, the successor entity
thereto) determines that any payments or benefits constitute “deferred
compensation” under Code Section 409A and Executive is, on the termination of
service, a “specified Executive” of the Company or any successor entity thereto,
as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences to Executive under Section 409A, the timing of the payments and
benefits will be delayed until the earlier to occur of: (a) the date that is six
(6) months and one day after Executive’s Separation From Service, or (b) the
date of Executive’s death (such applicable date, the “Specified Executive
Initial Payment Date”).  On the Specified Executive Initial Payment Date, the
Company (or the successor entity thereto, as applicable) will (i) pay to
Executive a lump sum amount equal to the sum of the payments and benefits that
Executive would otherwise have received through the Specified Executive Initial
Payment Date if the commencement of the payment of such amounts had not been so
delayed pursuant to this Section 7.9 and (ii) commence paying the balance of the
payments and benefits in accordance with the applicable payment schedules set
forth in this Agreement.

 

10

--------------------------------------------------------------------------------


 

8.                                      GENERAL PROVISIONS.

 

8.1                               NOTICES.  Any notice required or permitted
under this Agreement will be given in writing by delivery in hand, express
courier or by postage prepaid, United States first class mail; registered or
certified mail, return receipt requested; facsimile at the party’s specified
address; or as otherwise specified by a party.  Notice will be effective upon
receipt.

 

8.2                               RIGHT TO INJUNCTIVE RELIEF.  Executive agrees
and acknowledges that a violation of the covenants contained in Section 4 of
this Agreement will cause irreparable damage to the Company, and that it is and
will be impossible to estimate or determine the damage that will be suffered by
the Company in the event of breach by Executive of any such covenant. 
Therefore, Executive further agrees that, in the event of any violation or
threatened violation of such covenants, the Company will be entitled to an
injunction issued by any court of competent jurisdiction restraining such
violation or threatened violation by Executive, such right to an injunction to
be cumulative and in addition to whatever other remedies the Company may have.

 

8.3                               PARTIAL INVALIDITY/SEVERABILITY/NO AMENDMENT
OF EXISTING AGREEMENTS.  Executive acknowledges that the periods of time and
geographic area of restrictions imposed by Section 4 are fair and reasonable and
are reasonably required for the protection of the Company.  If any part or parts
of Section 4 will be held to be unenforceable or invalid, the remaining parts
thereof will nevertheless continue to be valid and enforceable as though the
invalid portion or portions were not a part hereof.  If any of the provisions of
Section 4 relating to the scope of restrictions, periods of time or geographic
area of restriction will be deemed to exceed the scope of restrictions, maximum
periods of time or area which a court of competent jurisdiction would deem
enforceable, the scope of restrictions, time and area will, for purposes of
Section 4, be deemed to be the maximum scope, time periods and area which a
court of competent jurisdiction would deem valid and enforceable.  If any other
paragraph or subparagraph of this Agreement will be unenforceable under any
applicable law, the remainder of this Agreement will remain in full force and
effect.  Except as specifically provided herein, nothing in this Agreement is
intended to modify any existing agreements between the Company and Executive
with regard to the matters in Section 4.

 

8.4                               WAIVER.  If either party should waive any
breach of any provisions of this Agreement, such party will not thereby be
deemed to have waived any preceding or succeeding breach of the same or any
other provision of this Agreement.  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to either party, upon any breach,
default or noncompliance by the other party under this Agreement will impair any
such right, power or remedy, nor will it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring.  It is further
agreed that any waiver, permit, consent or approval of any kind or character on
either party’s part of any breach, default or noncompliance under this Agreement
or any waiver on such party’s part of any provisions or conditions of the
Agreement must be in writing and will be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement by law, or otherwise afforded to either party, will be cumulative and
not alternative.

 

8.5                               WITHHOLDING.  All amounts payable hereunder
will be reduced by any and all federal, state, and local taxes imposed upon the
Executive that are required to be paid or withheld by the Company.

 

8.6                               COMPLETE AGREEMENT.  This Agreement
constitutes the entire agreement between Executive and the Company with regard
to the subject matter hereof.  This Agreement is the complete, final, and
exclusive embodiment of the parties’ agreement with regard to this subject
matter and supersedes any prior oral discussions or written communications and
agreements, including but not limited to any Previous Agreements.  This
Agreement is entered into without reliance on any promise or representation
other than those expressly contained herein, and it cannot be modified or
amended except in writing signed by Executive and an authorized officer of the
Company.  The parties may enter into separate agreement(s)

 

11

--------------------------------------------------------------------------------


 

related to stock options, stock awards or other matters relative to Executive’s
service with the Company or its affiliates.  These separate agreements govern
(or may govern) other aspects of the relationship between the parties, have or
may have provisions that survive termination of Executive’s employment under
this Agreement, may be amended or superseded by the parties without regard to
this Agreement and are enforceable according to their terms without regard to
the enforcement provision of this Agreement.

 

8.7                               COUNTERPARTS.  This Agreement may be executed
in separate counterparts, including facsimile, PDF, or other electronic
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

 

8.8                               HEADINGS.  The headings of the sections hereof
are inserted for convenience only and will not be deemed to constitute a part
hereof nor to affect the meaning thereof.

 

8.9                               SUCCESSORS AND ASSIGNS.  The Company may
assign this Agreement and its rights and obligations hereunder in whole, but not
in part, to any company or other entity with or into which the Company may
hereafter merge, consolidate, or be acquired by, or to which the Company may
transfer all or substantially all of its assets.  Executive may not assign or
transfer this Agreement or any rights or obligations hereunder, other than to
Executive’s estate upon Executive’s death.

 

8.10                        CHOICE OF LAW / VENUE.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
the internal, substantive laws of the State of Delaware, as applied to
agreements made and to be performed solely within the State of Delaware and
without regard to the principles of conflicts of laws of the State of Delaware
or of any other jurisdiction that would result in the application of the laws of
any other jurisdiction to this Agreement.  Any action brought to enforce this
Agreement will be brought in Colorado or New Jersey in a court of competent
jurisdiction.

 

8.11                        ATTORNEYS’ FEES.  In any action brought to enforce
this Agreement, the substantially prevailing party in such dispute will be
entitled to recover from the losing party all reasonable fees, costs and
expenses of enforcing any right of such substantially prevailing party under or
with respect to this Agreement, including without limitation, such reasonable
fees and expenses of attorneys, which will include, without limitation, all
fees, costs and expenses of appeals.

 

[Remainder of page intentionally left blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first written above.

 

Company:

 

 

 

EVOLVING SYSTEMS, INC.

 

 

 

 

By:

/s/ THADDEUS DUPPER

 

 

 

Title: CEO & CHAIRMAN OF THE BOARD

 

 

 

 

 

Executive: THOMAS THEKKETHALA

 

 

 

 

 

/s/ THOMAS THEKKETHALA

 

 

[Signature Page to Employment Agreement]

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

1.                                      Compensation:

 

Annualized Base Salary:  $300,000

 

Incentive Compensation:  50% of Base Salary — the goals for 2016, and
thereafter, will be based on the Company’s budget and Incentive Compensation
plan for the applicable calendar year — both are typically approved by the Board
and Compensation Committee in January of the fiscal year.

 

Initial Equity Award: 100K options and 15K Restricted Stock Awards (RSAs). 
These will vest ratably over a 4 year period with “Cliff vesting”:   one-fourth
of the options and restricted stock awards will vest on the one year anniversary
of the grant and the balance will vest quarterly over the remaining three-year
period. The exercise price for options will be the closing price on the date of
grant (Closing Date of the SSM acquisition).

 

A Restricted Stock Award is a grant of company stock in which the recipient’s
rights in the stock are restricted until the shares vest (or lapse in
restrictions).  The restricted period is also called a vesting period.  Once the
vesting occurs and the restrictions lapse, the stock becomes available to the
recipient. The Company will provide you with information regarding applicable
tax elections and tax treatment of the restricted stock awards at the time of
grant.

 

2.                                      Paid Time Off.  Paid Time Off (PTO) will
be 5 weeks per year.

 

Executive will be expected to record PTO in accordance with standard Company
policy and all other provisions of the Company’s PTO policy will apply.

 

3.                                      Benefits.  Executive will be eligible to
participate in the Company’s benefit plans available for Company employees.

 

4.                                      Upgrade to First Class Travel/Business
Travel.  Upgrades to business class travel will be made available to Executive
as follows:  First or business class for domestic (US) flights; business class
for international flights.

 

5.                                      Q4 2015 Incentive Compensation/Bonus
Plan.  Evolving Systems will honor the existing SSM Bonus plan and pay on the
same targets based on the Q4 2015 results for SSM on a “stand-alone” basis,
using US GAAP as applied by Evolving Systems.

 

14

--------------------------------------------------------------------------------


 

Exhibit B

 

EVOLVING SYSTEMS, INC.

PROPRIETARY INFORMATION AGREEMENT - EMPLOYEE

 

This Agreement is made between Evolving Systems, Inc., a Delaware corporation
(the “Company”) and the undersigned employee of the Company.

 

The Company is developing and plans to use for commercial purposes technical and
non-technical information that is vital to the success of the Company. 
Generally, persons engaged as employees by the Company become acquainted with
the Company’s confidential and proprietary information and, depending upon their
jobs and responsibilities, may contribute to such information either through
inventions, discoveries, improvements or otherwise.  It is necessary for the
Company to protect such information either by patents or by holding it
confidential and to protect itself against conflict with the proprietary
information of others.

 

In partial consideration of and as part of the terms of my employment or
continued employment (as the case may be) by the Company and the compensation
paid to me by the Company during the term of my employment, I agree as follows:

 

1.                                      Inventions.  I agree to promptly and
fully disclose to the Company all inventions, discoveries and improvements
(whether patentable or not) which have been or may be conceived or made by me,
solely or jointly with others, during the term of my employment with the
Company, from the beginning until termination, (i) which are along the lines of
or relate to the business, work or investigations (including but not limited to,
projects, processes, concepts, specifications, drawings, records, documentation,
systems, techniques, computer software, programs, facilities, equipment and
devices) of the Company or of any company which at the time of such inventions,
improvements or discoveries it owns or controls, or (ii) which result from or
arise out of any work which I may do for or on behalf of the Company
(collectively the “Company Materials”).  All of such Company Materials will be
the sole and exclusive property of the Company, and I hereby assign to the
Company all of my rights and interest therein.

 

2.                                      Assignments and Waiver of Rights.  I
hereby assign and agree to execute assignments to the Company or its nominees,
successors or assigns of all my right, title and interest (i) in and to any and
all Company Materials (ii) in and to any and all patent applications therefor,
(iii) in and to all priority rights as acquired under the International
Convention for Protection of Industrial Property by the filing of such
applications, (iv) in and to all patents that may be granted therefor throughout
the world (v) in and to all trademarks and similar registrations or rights with
respect thereto throughout the world and (vi) in and to all copyrights for
Company Materials throughout the world, including all exclusive rights granted
to an author under copyright law, namely the right to (a) reproduce the work;
(b) to prepare derivative works; (c) to distribute copies to the public by sale,
rental, lease or lending; (d) to perform works publicly; and (e) to display the
work publicly.  In addition, with respect to all Company Materials, I waive any
and all rights I may have to terminate my assignment of copyright ownership in
the Company Materials and waive any and all “moral rights” I have thereto,
including, but not limited to, the right to claim authorship, the right to
prevent my name from being used and the right to prevent distortion of the
work.  I also agree, during and subsequent to my employment, to sign all lawful
papers and to assist the Company and its nominees, successors or assigns, at its
or their request and expense but without charge, in every lawful way to obtain
and sustain such patents and other rights in any and all countries for its and
their benefit.  I agree that all copyrightable material I may develop subject to
this Agreement will be “work made for hire” as defined under United States
copyright law.

 

3.                                      Inventions Not Related to Employment by
the Company.  All significant inventions, discoveries, improvements and
copyrightable material and all computer programs and software, whether or not
copyrightable, which I made or conceived prior to my employment by the Company
(“Prior Inventions”) as to which any of my previous employers have or I have any
rights, title or interest will not be subject to this Agreement, and I agree to
promptly notify the Company in writing of any potential or actual use of the
same by the Company or its clients

 

15

--------------------------------------------------------------------------------


 

which comes to my attention.  In addition, any and all inventions, discoveries,
improvements and copyrightable material and all computer programs and software,
whether or not copyrightable, which I make or conceive during the term of my
employment by the Company but which are not related to such employment will not
be subject to this Agreement.  To preclude any possible uncertainty, I have set
forth on Schedule A attached hereto a complete list of all such Prior Inventions
that I have, alone or jointly with others, conceived, developed or reduced to
practice or caused to be conceived, developed or reduced to practice prior to
the commencement of my employment with the Company, that I consider to be my
property or the property of third parties and that I wish to have excluded from
the scope of this Agreement.  If disclosure of any such Prior Inventions would
cause me to violate any prior confidentiality agreement, I understand that I am
not to list such Prior Invention in Schedule A, but I am only to disclose a
cursory name for each such invention, list the party(ies) to whom it belongs and
the fact that full disclosure as to such Prior Invention has not been made for
this reason.  If no such disclosure is attached, I represent that there are no
Prior Inventions.  I agree that I will not incorporate, or permit to be
incorporated, any Prior Inventions in any Company Materials.  In addition, to
preclude any conflicts of interest, set forth on Schedule A is a complete list
of all Confidentiality and/or Non-Disclosure or Proprietary Information
Agreements or other similar agreements into which I have entered and under which
I owe a duty of confidentiality.

 

4.                                      Obligation to Keep Company Informed. 
During the period of my employment with the Company, I will promptly disclose to
the Company fully and in writing all inventions, discoveries and improvements
authored, conceived or reduced to practice or caused to be conceived, developed
or reduced to practice by me, either alone or jointly with others.  In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf during the term of my employment with the Company and for
one (1) year after termination of employment.  The Company will keep
confidential and will not use for any purpose or disclose to third parties
without my consent any confidential information disclosed in writing to the
Company pursuant to this Agreement relating to inventions, discoveries and
improvements authored, conceived or reduced to practice by me, either alone or
jointly with others.

 

5.                                      No Improper Use of Information of Prior
Employers and Others.  During my employment by the Company I agree that I will
not improperly use or disclose any confidential information or trade secrets, if
any, of any former employer or any other person to whom I have an obligation of
confidentiality, and I will not bring onto the premises of the Company any
documents or any property belonging to any former employer or any other person
to whom I have an obligation of confidentiality unless consented to in writing
by that former employer or person.

 

6.                                      Confidential Information.  Except as
authorized or directed by the Company, I will not at any time during or
subsequent to my employment, directly or indirectly, disclose to any person or
entity (whether or not it is a competitor of the Company), any confidential
information of the Company or confidential information of others which has come
into the possession of or been disclosed to the Company or me in the course of
my employment (including any technical or business information, which will
include but not be limited to programs, files, specifications, drawings,
sketches, models, samples, or other data, oral, written or otherwise, furnished
or disclosed to the Company under its agreements with any of its clients unless
such information was previously known to the Company free of any obligations to
keep it confidential or has been subsequently made public by any of its clients
or is in the public domain through no fault of the Company, and I will not use
any such confidential information for my personal use or advantage or make it
available to others for use.  All information, whether written or not, regarding
the Company’s business, including but not limited to that relating to existing
and contemplated products, formulas, compositions, computer software, programs,
machines, apparatus, systems, processes, methods, manufacturing procedures,
research and development programs, inventions, discoveries, business procedures,
customers and sources of supply will be presumed to be confidential except to
the extent that the same will have been lawfully and without breach of
confidential obligation, made available to the general public without
restriction.

 

7.                                      Third Party Confidential Information.  I
acknowledge that the Company has received and in the future will receive from
third parties, including customers of the Company, confidential and proprietary
information, and that the Company must maintain the confidentiality of such
information and use it only for

 

16

--------------------------------------------------------------------------------


 

authorized purposes.  I agree not to use or disclose any such information except
as authorized by the Company or the third party to whom the information belongs.

 

8.                                      Return of Records.  All records,
drawings, documents, films, tapes, writings or other means of storing or
transmitting information, whether copyrightable or not, relating to or dealing
with the Company’s confidential information as defined above, and to that of
others entrusted to the Company, which are prepared or created by me or which
may come into my possession or control during my employment are the property of
the Company or its clients, and upon termination of my employment, I agree to
leave all such materials with the Company and not to take any copies of them for
myself or others. I further agree that any Company property or confidential
information located on my premises or in my control or possession, including
disks and other storage media, is subject to inspection by Company personnel at
any time upon reasonable notice.

 

9.                                      Other Agreements.  I represent that I am
not in violation of any term of any employment contract, patent or other
proprietary information disclosure agreement, any other contract or agreement,
or of any judgment, decree or order of any court or administrative agency
relating to or affecting my right to be employed by the Company because of the
nature of the business conducted or proposed to be conducted by the Company or
for any other reason.  No such term, agreement, judgment, decree or order
conflicts with my obligation to use by best efforts to promote the interests of
the Company nor does the execution and delivery of this Agreement, or the
carrying on of the Company’s business as an employee of the Company, conflict
with any such term, agreement, judgment, decree or order.

 

10.                               Benefits.  I acknowledge that I am not
entitled to the provisions of any of the Company’s client’s employee benefits as
a result of any agreement between the Company and any of its clients.

 

11.                               Breach of Agreement.  I acknowledge that the
Company’s confidential information as described in this Agreement constitutes a
unique and valuable asset of the Company, the loss or unauthorized disclosure of
which would cause the Company irreparable harm.  Upon the breach or threatened
breach by me of any of the provisions of this Agreement, the Company will be
entitled to seek an injunction, without bond, restraining me from committing
such breach.  This right to any injunction will not be construed to prohibit the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of damages and costs incurred in
enforcing this Agreement (including, but not limited to, attorneys’ fees).  I
agree that the Company may make known to others either during or subsequent to
my employment, the existence and provisions of the Agreement.

 

12.                               Effect of Agreement.  This Agreement will be
binding upon me and upon my heirs and personal representatives and will be
binding upon and inure to the benefit of the Company, its successors and
assigns.  My obligations to the Company regarding confidential information and
inventions as set forth in this Agreement commenced or will commence as of the
date on which I became or will become an employee of the Company and will
survive the termination for any reason of my employment by the Company.  I
acknowledge that I have accepted employment by the Company with the
understanding that I would be subject to the foregoing obligations.

 

13.                               At-Will Employment.  I acknowledge and agree
that this does not constitute a contract of employment, either express or
implied, for any specific period of time and that I am an at will employee of
the Company.  As an at will employee of the Company, I understand and agree that
the Company may terminate my employment at any time and I am free to resign my
employment with the Company, at any time, with or without prior notice,
procedure or formality.

 

14.                               Severability.  If all or any portion of any
covenant contained herein is construed to be invalid or unenforceable, such
invalidity or unenforceability will not affect the remaining covenants, which
will be given full force and effect without regard to the invalid portion.

 

17

--------------------------------------------------------------------------------


 

15.                               Partial Waiver. The failure by the Company to
demand rigid adherence to any term of this Agreement on one or more occasions
will not be construed as a waiver of and will not deprive the Company of the
right to insist upon strict compliance thereafter.

 

16.                               Applicable Law.  This Agreement will be
governed and construed by Colorado law. I hereby expressly consent to the
personal jurisdiction of the state and federal courts located in the state of
Colorado for any lawsuit filed there against me by the Company arising from or
related to this Proprietary Information Agreement.  I agree that the party that
substantially prevails in any action to enforce any provision of this Agreement
will recover all costs and attorneys’ fees incurred in connection with the
action.

 

17.                               Counsel.  I acknowledge that I have read this
Agreement and that I understand its contents.  I have had the opportunity to
seek legal counsel regarding this Agreement.

 

18.                               Effective Date.  This Agreement will be
effective as of the first day of my employment with the Company.

 

19.                               Other Agreements.  In the event of any direct
conflict between any term of this Agreement and any term of any other agreement
that I have executed, the terms of this Agreement will control.  If I have
signed or sign any other agreement(s) relating to or arising from my employment
with Company, all provisions of such agreement(s) that do not directly conflict
with a provision of this Agreement will not be affected, modified or superseded
by this agreement, but rather will remain fully enforceable according to their
terms.

 

20.                               Non-Assistance.  I agree not to assist any
third person or company in contesting or attacking the Company’s rights in
and/or to any copyright, patent, trademark or other trade secret or confidential
or proprietary information, except pursuant to subpoena or court order.

 

BY MY SIGNATURE BELOW I REPRESENT THAT I HAVE READ THIS AGREEMENT CAREFULLY AND
UNDERSTAND ITS TERMS, AND THAT I HAVE FILLED OUT SCHEDULE A, WHICH IS ATTACHED
TO THIS AGREEMENT, COMPLETELY.

 

EMPLOYEE: Thomas Thekkethala

 

EVOLVING SYSTEMS, INC.

 

 

 

 

 

 

 

 

Signature:

/s/THOMAS THEKKETHALA

 

By:

/s/ THADDEUS DUPPER

 

 

 

 

 

 

Date of Signature: September 30, 2015

 

Title: CEO & Chairman of the Board

 

 

 

Date of Employment: September 30, 2015

 

 

 

18

--------------------------------------------------------------------------------


 

SCHEDULE A

 

1.                                      Disclosure of Prior Inventions:

 

Except as listed in Section 2 below, I certify that the following is a complete
list of all Prior Inventions that have been made or conceived or first reduced
to practice by me or jointly with others prior to my engagement by Evolving
Systems, Inc.

 

Inventions / Titles:

 

1.

 

2.

 

3.

 

4.

 

(Attach a brief description for each of the above-titled inventions).

 

If, due to a prior confidentiality agreement, you cannot complete the disclosure
above with respect to your Prior inventions disclose a cursory name for each
such invention, list the party(ies) to whom it belongs and your relationship to
such party(ies:

 

Name of Invention

 

Party(ies)

 

Relationship

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

4.

 

 

 

 

 

If no disclosure is made, I represent that there are no Prior Inventions.

 

2.                                      Disclosure of Prior Confidentiality
and/or Non-Disclosure or Proprietary Information Agreements:

 

Below is a list of all prior Confidentiality and/or Non-Disclosure or
Proprietary Information Agreements under which I owe a duty of confidentiality:

 

Effective Date

 

Company or Entity

1.

 

 

2.

 

 

3.

 

 

4.

 

 

 

(Attach additional sheets if necessary).

 

Employee Signature:

 

 

 

 

 

Print Name:

 

 

 

 

 

Date of Signature:

 

 

 

 

 

Date of Employment:

 

 

 

19

--------------------------------------------------------------------------------